  Case 17-28397         Doc 70     Filed 01/16/19 Entered 01/16/19 12:46:57              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-28397
         ETHEL GRISSOM

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/22/2017.

         2) The plan was confirmed on 12/19/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/10/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/11/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-28397        Doc 70        Filed 01/16/19 Entered 01/16/19 12:46:57                    Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $3,570.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                     $3,570.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $24.45
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $171.36
    Other                                                                   $22.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $217.81

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed         Paid         Paid
BANK OF AMERICA NA                Unsecured            NA         556.86         556.86           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        2,868.68       2,560.53       2,560.53          78.49       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,636.63       1,509.76       1,509.76          78.49       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      2,000.00       1,467.16       1,467.16           0.00       0.00
COMMONWEALTH EDISON               Unsecured      4,522.00            NA             NA            0.00       0.00
DEUTSCHE BANK NATIONAL TRUST      Unsecured     48,561.00            NA             NA            0.00       0.00
DEUTSCHE BANK NATIONAL TRUST      Unsecured     25,000.00            NA             NA            0.00       0.00
DEUTSCHE BANK NATIONAL TRUST      Unsecured     21,248.00            NA      19,805.54            0.00       0.00
DEUTSCHE BANK NATIONAL TRUST      Secured              NA     56,016.28            0.00           0.00       0.00
DEUTSCHE BANK NATIONAL TRUST      Secured       47,107.00     39,652.72            0.00           0.00       0.00
DEUTSCHE BANK NATIONAL TRUST      Secured       25,000.00     44,805.54      25,000.00       2,234.14     961.07
FORD MOTOR CREDIT                 Unsecured      3,000.00       2,425.82       2,425.82           0.00       0.00
HUNTER WARFIELD                   Unsecured         717.00           NA             NA            0.00       0.00
IL DEPT OF HUMAN SERVICES         Unsecured         650.00        726.44         726.44           0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured      1,041.00            NA             NA            0.00       0.00
ISAC                              Unsecured     14,521.38            NA             NA            0.00       0.00
LVNV FUNDING                      Unsecured            NA       1,175.45       1,175.45           0.00       0.00
LVNV FUNDING                      Unsecured         814.00        954.80         954.80           0.00       0.00
MIDWEST TITLE LOANS               Unsecured            NA            NA          728.36           0.00       0.00
MIDWEST TITLE LOANS               Secured              NA         728.36         728.36           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured            NA         551.25         551.25           0.00       0.00
NAVIENT                           Unsecured     16,088.00            NA             NA            0.00       0.00
NICOR GAS                         Unsecured      1,832.00       1,909.27       1,909.27           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      3,032.00       4,718.81       4,718.81           0.00       0.00
SPRINT NEXTEL                     Unsecured      1,455.00            NA             NA            0.00       0.00
WELLS FARGO BANK                  Secured              NA     15,510.11            0.00           0.00       0.00
WELLS FARGO BANK                  Secured       45,304.00       9,749.13           0.00           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-28397         Doc 70      Filed 01/16/19 Entered 01/16/19 12:46:57                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $25,000.00          $2,234.14           $961.07
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $4,798.65            $156.98             $0.00
 TOTAL SECURED:                                          $29,798.65          $2,391.12           $961.07

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $35,019.76                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $217.81
         Disbursements to Creditors                             $3,352.19

TOTAL DISBURSEMENTS :                                                                        $3,570.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
